— In an action to recover damages for breach of contracts, the defendants appeal from so much of an order of the Supreme Court, Queens County (LeVine, J.), dated July 24, 1986, as denied that branch of their motion pursuant to CPLR 3211 (a) (1) which was to dismiss the first cause of action of the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Based upon our review of the record, we agree with the Supreme Court’s conclusion that the terms of the parties’ written contracts did not require that a request by the plaintiff for an extension of time to obtain the necessary financing or the granting of such a request had to be in writing. Nor did the contracts require that the plaintiff inform the defendants in writing within 45 days of the date of the contracts of sale of his inability to obtain a mortgage commitment. Accordingly that branch of the defendants’ motion which was for dismissal of the first cause of action of the complaint which seeks recovery of the plaintiff’s down payment of $50,000 was properly denied.
We have reviewed the defendants’ remaining contentions and find them to be without merit. Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.